        CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Dennis A. Verrett, Jr., individually and as          Civil File No: 0:18-02513-DSD-BRT
parent and next friend of T.S.V.,

                 Plaintiffs,
                                                      DEFENDANT'S REPLY
vs.                                              MEMORANDUM IN SUPPORT OF
                                                  ITS MOTION TO DISMISS THE
Independent School District #625,                        COMPLAINT
                 Defendant.


                                    INTRODUCTION

       Verrett’s claims must be dismissed. He lacks standing to proceed on the EEOA

claim in any capacity and on every claim in his individual capacity. Moreover, the

isolated comments and SPPS’s response to them alleged in the Complaint and St. Paul

Human Rights Division’s report simply do not state a viable claim.

                                      ARGUMENT

I.     Verrett Relies on the Incorrect Standard of Review.

       Verrett misstates the standard of review for Rule 12 motions, relying on Conley v.

Gibson’s “no set of facts” standard. 355 U.S. 41, 45–46 (1957). See Plaintiffs’ Reply

Memorandum at 4–5 [Doc. #11] (hereinafter “Resp.”). But Bell Atlantic Corp. v.

Twombly overruled that standard and requires a plaintiff to plead “enough facts to state a

claim to relief that is plausible on its face.” 550 U.S. 544, 563, 570 (2007). Verrett’s

reliance on Conley undercuts his arguments that Plaintiff’s claims are sufficient to

survive a motion to dismiss. They are not.
        CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 2 of 13




II.    Verrett Lacks Standing Under the EEOA.

       Verrett lacks standing to assert an EEOA claim on behalf of T.S.V. Standing

requires that it is “likely, as opposed to merely speculative, that the injury will be

redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561

(1992) (quotations omitted). The EEOA authorizes only prospective equitable and

injunctive relief. See 20 U.S.C. § 1713; Mumid v. Abraham Lincoln High Sch., 618 F.3d

789, 799 (8th Cir. 2010) (concluding that only equitable relief is available under EEOA).

Because T.S.V. is no longer a student in the District, Compl. ¶ 25, her alleged injuries

cannot be redressed under the EEOA. Mumid, 618 F.3d at 797 (plaintiffs lacked standing

under the EEOA because “[n]one of the plaintiffs currently attends [the defendant school]

and none will ever return”). While this argument was not raised in SPPS’s principal brief,

standing is a “jurisdictional prerequisite” and is a “threshold issue that [courts] are

obligated to scrutinize, sua sponte if need be.” Bernbeck v. Gale, 829 F.3d 643, 646 (8th

Cir. 2016) (quotations omitted).

III.   SPPS Did Not Violate the EEOA.

       Verrett argues that SPPS violated § 1703(b) of the Equal Educational

Opportunities Act (“EEOA”), which prohibits the denial of an “equal educational

opportunity” to an individual based on her race by “the failure of an educational agency

which has formerly practiced such deliberate segregation to take affirmative steps,

consistent with part 4 of this subchapter, to remove the vestiges of a dual school system.”

20 U.S.C. § 1703(b); Resp. at 5. Plaintiff contends that there is “ample historic evidence”




                                            2
          CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 3 of 13




that SPPS “practiced deliberate segregation” and that the teacher’s and assistant

principal’s alleged comments are “vestiges of that dual school system.” Resp. at 6–7.1

      Despite Verrett’s contention, his Complaint does not contain even a conclusory

allegation that SPPS formerly practiced deliberate segregation. Thus, the Complaint lacks

an essential element of a claim under § 1703(b).

      Even if Verrett had pled deliberate segregation, the teacher’s and assistant

principal’s alleged actions do not constitute a failure by SPPS to remove vestiges of a

dual school system. 20 U.S.C. § 1703(b).2 “The EEOA does not define ‘vestiges of a dual

school system.’” Jackson v. Waller Indep. Sch. Dist., 2009 WL 3078489, at *12 (S.D.

Tex. Sept. 24, 2009). Courts have turned to Congress’s findings in the EEOA for a

definition of “dual school system” as “one ‘in which students are assigned to schools

solely on the basis of race, color, sex, or national origin.’” Id. (quoting 20 U.S.C.

§ 1702(a)(1)); accord Bd. of Educ., Joliet Twp. High Sch. Dist. No. 204 v. Bd. of Educ.,

Lincoln Way Cmty. High Sch. Dist. No. 210, 897 N.E.2d 756, 764 (Ill. 2008).

      The few cases that have addressed claims under § 1703(b) have consistently

focused the analysis of whether the defendant failed to remove “vestiges of a dual school


      1
         Plaintiff’s citation to Cruz-Guzman v. State of Minnesota, 916 N.W.2d 1 (Minn.
2018), is misplaced. Resp. at 6. The quote from Cruz-Guzman comes from the complaint,
which the court accepted as true on review of the denial of a motion to dismiss. 916
N.W.2d at 5. The court did not find that SPPS is, in fact, segregated.
      2
         Verrett’s Response offers no factual or legal support for the assertion that the
teacher’s and assistant principal’s alleged actions constitute “vestiges of a dual school
system,” and his argument on that point is waived. See Butler v. Crittenden Cnty., 708
F.3d 1044, 1051 (8th Cir. 2013) (“This court regularly declines to consider cursory or
summary arguments unsupported by facts or legal authorities . . . .”) (quotation omitted).


                                            3
           CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 4 of 13




system” on whether the alleged actions furthered (or resisted) integration within schools.

See Stanley v. Darlington Cnty. Sch. Dist., 879 F. Supp. 1341, 1412–14 (D.S.C. 1995)

(stating that “[w]here officials have previously operated a dual school system, their

actions must be judged according to whether they hinder or further desegregation”),

reversed in part on other grounds, 84 F.3d 707 (4th Cir. 1996); Jackson, 2009 WL

3078489, at *1, 13, 15 (concluding that alleged lack of adequate funding and dilapidated

facilities at “historically black elementary school” did not constitute vestiges of a dual

school system under § 1703(b) because “the focus of § 1703(a) to (e)” is to “address[]

racially discriminatory student assignment plans”); Bd. of Pub. Educ. for City of

Savannah & Cnty. of Chatham v. State of Georgia, 1992 WL 322299, at *1 (S.D. Ga.

Oct. 16, 1992) (concluding actions of state in “creating and fostering the dual school

system” and “consistently resisting any efforts at dismantling that dual system” showed

violation of § 1703(b)).

       Interpreting the phrase “vestiges of a dual school system” to include isolated

comments of the kind alleged by Verrett, occurring in an admittedly integrated school,

would be a breathtaking expansion of the EEOA. The remedies available under the

EEOA confirm that “vestiges of a dual school system” should not be interpreted in this

way. The EEOA provides exclusive remedies, 20 U.S.C. § 1713, all of which are

addressed to student placement issues or the opening and closing of schools.3




       3
        There is a catchall provision that must be interpreted in light of the enumerated
remedies. See U.S. v. Mendoza-Alvarez, 79 F.3d 96, 99 (8th Cir. 1996).


                                            4
        CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 5 of 13




       The allegations in this case do not concern actual segregation and cannot show a

failure by SPPS to take affirmative steps to remove the vestiges of a dual school system.

Thus, Plaintiff’s EEOA claim must be dismissed.

IV.    Verrett Fails to State a Plausible Claim Under Title VI.

       Verrett asserts two arguments in support of the Title VI claim: (1) that Title VI

claims can proceed on a disparate-impact theory under both Title VI and regulations

promulgated thereunder, and (2) that the alleged actions and inactions of the teacher,

assistant principal, and District constituted intentional discrimination in violation of Title

VI. Both arguments lack merit.

       In support of the first argument, Plaintiff cites Guardians Association v. Civil

Service Commission of City of New York for the proposition that “‘Title VI reaches

unintentional,   disparate   impact    discrimination    as   well   as    deliberate   racial

discrimination.’” Resp. at 12 (quoting 463 U.S. 582, 593 (1983) (opinion of White, J.)).

However, the quotation comes from section II.B of Justice White’s opinion, which

section was not joined by any other Justice. 463 U.S. at 584, 593. Only Justice Marshall

agreed that Title VI reaches disparate-impact discrimination. Id. at 584 n.2; Id. at 623–24

(Marshall, J., dissenting). The Court in Alexander v. Sandoval made clear that only

claims of intentional discrimination are viable under Title VI. 532 U.S. 275, 281 (2001)

(“Title VI itself directly reaches only instances of intentional discrimination.”) (quotation

omitted).

       Additionally, Plaintiff argues that violations of regulations promulgated under

Title VI, which prohibit disparate-impact discrimination, are actionable. See Resp. at 8,


                                              5
           CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 6 of 13




10 (citing 34 C.F.R. § 100.3). But the Supreme Court has held that there is no private

right of action under so-called “disparate-impact regulations” (and has strongly suggested

that such regulations are invalid to the extent that they proscribe activities that are not

prohibited under Title VI). See Sandoval, 532 U.S. at 281–82, 293 (“Neither as originally

enacted nor as later amended does Title VI display an intent to create a freestanding

private right of action to enforce regulations promulgated under § 602 [of Title VI, i.e.,

42 U.S.C. § 2000d-1]. We therefore hold that no such right of action exists.”).4 Thus, 34

C.F.R. § 100.3 is invalid to the extent that it exceeds the scope of Title VI. Regardless,

Sandoval makes clear that Plaintiff cannot state a Title VI claim for disparate-impact

discrimination under the regulation. He must show intentional discrimination. See

Mumid, 618 F.3d at 794 (stating that “the district court observed correctly that Title VI

prohibits only intentional discrimination” and “[p]roof of disparate impact is not

sufficient”).

       Verrett’s second argument appears to be that the alleged actions of the teacher and

assistant principal and SPPS’s subsequent alleged failure to take “adequate” remedial

action constituted intentional discrimination for which SPPS is liable under Title VI. See

Resp. at 12–13. This argument also fails.

        Regardless of whether the teacher’s and assistant principal’s actions constituted

intentional discrimination, the key question for determining SPPS’s liability under Title

VI is whether it acted with “deliberate indifference” under Davis ex rel. LaShonda D. v.

       4
        The regulations at issue in Sandoval are functionally identical to the Department
of Education regulation cited by Verrett here. Id. at 278; compare 34 C.F.R. § 100.3, with
28 C.F.R. § 42.104 and 49 C.F.R. § 21.5.


                                            6
           CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 7 of 13




Monroe Cnty. Bd. of Educ., 526 U.S. 629 (1999). Plaintiff’s Complaint fails to show

sufficiently severe harassment and deliberate indifference on the part of SPPS. The cases

cited by Plaintiff do not show otherwise.

       As to the severity of the alleged harassment, Plaintiff argues that “[a]n ‘isolated

incident’ can create a hostile environment if the incident is ‘extremely serious’” and that

the status of the harasser can show a greater severity of harassment. Resp. at 15 (citing

Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015), and Rodgers v.

Western-Southern Life Ins. Co., 12 F.3d 668, 675 (7th Cir. 1993)). While those

propositions may be true, both cases are distinguishable from the circumstances here. See

Boyer-Liberto, 786 F.3d at 280 (finding sufficiently severe harassment where plaintiff’s

supervisor used “racial epithets to cap explicit, angry threats that she was on the verge of

utilizing her supervisory powers to terminate [plaintiff]’s employment”); Rodgers, 12

F.3d at 674–76 (finding sufficiently severe harassment where plaintiff’s supervisor

harassed plaintiff on multiple instances, including by twice using the word “‘n[*****]’”

in plaintiff’s presence, stating that “‘[y]ou black guys are too fucking dumb to be

insurance agents,’” and informing plaintiff that supervisor’s boss had advised him “not to

hire any more black agents”).5


       5
         Verrett also cites the unpublished decision in L.L. v. Evesham Township Board of
Education, 710 Fed. App’x 545 (3d Cir. 2017), to argue that the Title VI claim should
survive a motion to dismiss. Resp. at 9–10. The statements quoted by Verrett are from a
section of the decision reviewing summary judgment in which the court addressed the
plaintiffs’ “Title VI disparate treatment claims,” contrary to the Supreme Court’s holding
in Sandoval. Evesham, 710 Fed. App’x at 548. Additionally, the harassment alleged in
Evesham was more severe than that alleged here. 710 Fed. App’x at 548–49 (discussing
white student’s use of the word “‘n*****’” in a classroom with one of the plaintiff


                                             7
           CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 8 of 13




       Title VI does not give rise to a federal lawsuit for every insensitive or

inappropriate comment. Both sides have cited cases that draw the line between

circumstances that allege conduct that may give rise to a Title VI claim and those that do

not. It is clear from all of these cases that Verrett’s allegations do not. Discovery will not

change the nature of the alleged harassment that T.S.V. claims. Because it is clear that

these allegations do not support a Title VI claim, the claim should be dismissed.

       As to the deliberate indifference element, Verrett relies on Zeno v. Pine Plains

Central School District, 702 F.3d 655 (2d Cir. 2012), to argue that SPPS’s alleged

“failure to keep the parents informed of the ongoing investigation” and “failure to take

any remedial action” constituted deliberate indifference. Resp. at 14.6 Zeno does not

support this argument. See 702 F.3d at 667, 669–71 (concluding that district’s response

was deliberately indifferent to harassment—which included classmates calling plaintiff

“a ‘n[*****]’ nearly every day” for over three years and multiple violent incidents and

threats to plaintiff’s life—because district delayed for over a year before implementing

“non-disciplinary remedial action”; did not address racial bias or prejudice in attendance-

optional remedial programming; and failed to investigate known harassment).




students, in response to which the teacher “smiled” and “walked out of the classroom”).
Evesham is neither binding nor persuasive authority here.
       6
          The standard for determining whether a school district’s actions were
deliberately indifferent is whether they were “clearly unreasonable in light of the known
circumstances.” Zeno, 702 F.3d at 666 (quotation omitted). Courts must defer to the
decisions of school officials when weighing the adequacy of the response. Id. “[V]ictims
do not have a right to specific remedial measures.” Id.



                                              8
           CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 9 of 13




       In contrast, Verrett’s allegations and the St. Paul Human Rights Division’s report,

which Verrett has adopted, incorporated, and re-affirmed7 in his Complaint and

Response, indicate that school officials communicated with T.S.V.’s parents, conducted

an investigation, stated that the principal would conduct staff training to prevent future

similar incidents once staff returned in the fall and were under contract, and would adapt

procedures for notifying parents of incidents to be more communicative. Compl. Ex. A at

7–8. While not everything that Verrett or T.S.V.’s mother requested, this response is not

clearly unreasonable, and that is the legal standard.

V.     Verrett’s Fourteenth Amendment Claims Are Barred by Monell and Fail to
       Show Due Process or Equal Protection Violations.

       Verrett concedes that the Supreme Court’s decision in Monell v. Department of

Social Services of City of New York, 436 U.S. 658 (1978), requires a deprivation of

constitutional rights by an official policy or custom for a municipality or other local

government unit to be liable under 42 U.S.C. § 1983. Resp. at 16–17. He further

concedes that SPPS has a written policy that is contrary to the conduct he alleges. Resp.

at 18. But he appears to argue that if he discovers an official “policy” or “procedure” that

required the assistant principal to have T.S.V. complete a Behavioral Reflection Form,

such policy or procedure could support liability for SPPS under § 1983. Resp. at 18.

       However, Verrett has not alleged that a policy requiring a student to complete a

behavior reflection form would violate Equal Protection or that any such policy or

custom is facially unlawful in any way. Under Eighth Circuit law, “[a] plaintiff seeking to


       7
           Resp. at 2.


                                              9
       CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 10 of 13




establish municipal liability on the theory that a facially lawful municipal action has led

an employee to violate a plaintiff’s rights must demonstrate that the municipal action was

taken with deliberate indifference as to its known or obvious consequences.” Szabla v.

City of Brooklyn Park, 486 F.3d 385, 390 (8th Cir. 2007) (quotations omitted). Verrett

has not alleged or argued that a policy or procedure under which the assistant principal

was required to have T.S.V. complete a Behavioral Reflection Form was created by SPPS

with deliberate indifference to its known or obvious consequences or that the known or

obvious consequences of such policy or procedure would be a deprivation of T.S.V.’s

constitutional rights. Thus, Monell bars the Fourteenth Amendment claims.

       Regardless, Verrett has failed to allege either a due process or equal protection

violation. As to Verrett’s due process claim, he essentially argues that SPPS created a

hostile educational environment and that Verrett therefore believed that his only choice

was to “move to a different school and school district.” Resp. at 19. But he offers no

authority in support of this argument or to contradict the authority presented by SPPS in

its principal brief that deprivations of the right to public education arise in the context of

actual deprivations by districts of student access to education (e.g., suspensions,

expulsions, transfers, and denials of enrollment) and not a voluntary choice to leave a

district. Similarly, Verrett makes no substantive response to SPPS’s arguments that the

equal protection claim fails for the same reasons as the Title VI claim. Verrett’s failure to

provide substantive argument or authority in support of the due process and equal

protection claims results in a waiver of the issues. See Butler, 708 F.3d at 1051.




                                             10
       CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 11 of 13




VI.    Verrett’s MHRA Claim Does Not State a Plausible Claim for Relief.

       Verrett argues that he properly pleaded an MHRA claim, citing Mumid v.

Abraham Lincoln High School, 618 F.3d 789 (8th Cir. 2010). Resp. at 20. While Verrett

cites the Eighth Circuit decision in Mumid, the quote he references comes from an earlier

decision of the district court in the same case, which was decided before Twombly. 2006

WL 640510, at *4 (D. Minn. Mar. 13, 2006). Thus, the district court opinion in Mumid

has little value in determining whether Verrett’s MHRA claim survives a motion to

dismiss under the Iqbal/Twombly standard.

       As discussed in SPPS’s principal brief, Verrett’s MHRA claim fails for the same

reasons as the Title VI claim. He has offered no substantive argument or authority to the

contrary. See Butler, 708 F.3d at 1051.

VII.   Verrett Has Failed to Demonstrate a Viable Claim Under the St. Paul
       Ordinance.

       Verrett argues that his claim under the St. Paul Human Rights Ordinance (the “St.

Paul Ordinance”) satisfied the “Rule 8(2) requirements of notice pleading.” Resp. at 21.

Again, Twombly provides the correct pleading standard and Verrett has not satisfied that

standard.

       Moreover, Verrett has made no response to SPPS’s arguments that his St. Paul

Ordinance claim (1) is preempted by the MHRA, and (2) fails for the same reasons as the

Title VI and MHRA claims. See Butler, 708 F.3d at 1051.




                                            11
       CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 12 of 13




VIII. Verrett Lacks Individual Standing.

       Finally, Verrett argues that he has individual standing to assert the above claims

based on several claimed “injuries in fact”: (1) his relocation; (2) his “loss of comfort” in

participating in school activities; (3) impairment of his “unrestricted right” to instill

values in T.S.V.; and (4) the “more speculative loss” of “increased education expenses”

for T.S.V. and “delay in T.S.V.’s financial independence.” Resp. at 22–25.

       But to have standing, a plaintiff “must have suffered an injury in fact” to a “legally

protected interest” that is “concrete and particularized” and “actual or imminent” rather

than “conjectural or hypothetical” and that is “causal[ly] connect[ed]” to the defendant’s

conduct. Lujan, 504 U.S. at 560 (quotations omitted). Verrett’s claimed injuries are not

legally protected interests under any of the asserted claims, as discussed in SPPS’s

principal brief. Verrett has provided no substantive argument or authority to the contrary.

See Butler, 708 F.3d at 1051.

                                     CONCLUSION

       For the foregoing reasons and those stated in its opening papers, SPPS respectfully

asks this Court to grant its motion to dismiss the Complaint with prejudice and to award

its costs and disbursements.




                                             12
      CASE 0:18-cv-02513-DSD-BRT Doc. 13 Filed 11/05/18 Page 13 of 13




                                  Respectfully Submitted,

                                  ARTHUR, CHAPMAN, KETTERING,
                                  SMETAK & PIKALA, P.A.


Dated: November 5, 2018           s/Colin S. Seaborg
                                  Sarah E. Bushnell (#326859)
                                  Colin S. Seaborg (#397309)
                                  500 Young Quinlan Building
                                  81 South Ninth Street
                                  Minneapolis, MN 55402-3214
                                  P: (612) 339-3500
                                  F: (612) 339-7655
                                  sebushnell@ArthurChapman.com
                                  csseaborg@ArthurChapman.com

                                  Attorneys for Defendant
                                  Independent School District #625




                                    13
